         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    GENTEX CORPORATION,                                     No. 4:17-CV-01136

                 Plaintiff,                                 (Judge Brann)

         v.

    HELICOPTER HELMET, LLC,

                Defendant.

                               MEMORANDUM OPINION

                                        APRIL 13, 2021

I.      BACKGROUND

        In 2012, Gentex Corporation sued Helicopter Helmet, LLC for trademark

infringement. Three years later, the parties entered into a settlement agreement,

putting an end to that case. That settlement prohibited Helicopter Helmet from

bringing lawsuits against Gentex that were in any way related to that trademark

action. Then in 2017, Helicopter Helmet sued Gentex in two different courts.

Believing that these suits were barred by the terms of the agreement signed by both

parties, Gentex brought this action for breach of contract, trying to recover legal

fees it incurred defending the two 2017 suits.

        Discovery has concluded and Gentex has filed a motion for summary

judgment on its breach of contract claim.1 Because Gentex has established its

1
     The Amended Complaint included two claims for declaratory judgment, but Gentex represents
     that those counts have been mooted by subsequent events. Doc. 43 at 7-8. Therefore, I do not
     address those counts any further.
          Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 2 of 22



entitlement to summary judgment, and there is no genuine dispute of material fact,

the motion for summary judgment is granted.

II.      DISCUSSION

         A.      Standard of Review

          I begin my analysis with the standard of review which undergirds summary

judgment. “One of the principal purposes of the summary judgment rule is to

isolate and dispose of factually unsupported claims or defenses, and we think it

should be interpreted in a way that allows it to accomplish this purpose.”2

Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 “Facts that could alter the outcome are ‘material facts,’ and

disputes are ‘genuine’ if evidence exists from which a rational person could

conclude that the position of the person with the burden of proof on the disputed

issue is correct.”4 “A defendant meets this standard when there is an absence of

evidence that rationally supports the plaintiff’s case.”5 “A plaintiff, on the other

hand, must point to admissible evidence that would be sufficient to show all

elements of a prima facie case under applicable substantive law.”6




2
      Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
3
      Fed. R. Civ. P. 56(a).
4
      Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
      v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
5
      Clark, 9 F.3d at 326.
6
      Id.
                                                 -2-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 3 of 22



        “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”7 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based

on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”8

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”9 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”10

The evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the



7
     Liberty Lobby, Inc., 477 U.S. at 252.
8
     Id.
9
     Id.
10
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
                                              -3-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 4 of 22



absence of a genuine issue of material fact.”11 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates

that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”12

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”13 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”14

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”15 Moreover, “if a party fails to




11
     Celotex, 477 U.S. at 323 (internal quotations omitted).
12
     Id.
13
     Liberty Lobby, 477 U.S. at 250.
14
     Fed. R. Civ. P. 56(c)(1).
15
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
                                                 -4-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 5 of 22



properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”16 On a motion for summary judgment,

“the court need consider only the cited materials, but it may consider other

materials in the record.”17

        Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”18 “There is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.”19 “If the evidence is merely colorable . . . or is not

significantly probative, summary judgment may be granted.”20

        B.      Undisputed Facts

        With that standard outlining the Court’s framework for review, I now turn to

the undisputed facts of this matter.

        In 2012, Gentex filed suit against Helicopter Helmet in the Middle District

of Pennsylvania for infringing on Gentex’s trademarks (the “Trademark

Lawsuit”).21 One of the issues in the Trademark Lawsuit dealt with certain “white




16
     Fed. R. Civ. P. 56(e)(2).
17
     Fed. R. Civ. P. 56(c)(3).
18
     Liberty Lobby, 477 U.S. at 249.
19
     Id.
20
     Id. at 249–50 (internal citations omitted).
21
     Doc. 42 ¶ 1; Doc 47 ¶ 1.
                                                   -5-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 6 of 22



papers” issued by Gentex’s distributor regarding counterfeit helmets.22 These

white papers discussed the use of obsolete and nonconforming components in

commercial helicopter helmets.23 Additionally, Helicopter Helmet referred to the

white papers in both depositions and discovery motions during the Trademark

Lawsuit.24 Then, at some point during discovery in the Trademark Lawsuit,

documents were exchanged in which Helicopter Helmet threatened to pursue

claims against Gentex and its distributors for alleged antitrust violations.25

        Another issue in the Trademark Lawsuit dealt with safety alerts and accident

prevention bulletins issued by the United States Department of the Interior.

Helicopter Helmet used these documents to defend against Gentex’s claims and to

pursue its counterclaims.26



22
     Helicopter Helmets denies “that the pleadings in the [Trademark Lawsuit] in any way reference
     the ‘white papers,’” but this claim is plainly contradicted by the pleadings themselves. Doc.
     47 ¶ 3. In the operative complaint, Gentex alleged that a point of dispute between the parties
     in the Trademark Lawsuit “related to representations made about counterfeit helmets in ‘White
     Papers’ issued by Gentex’s distributor.” Doc. 23 ¶ 10. Helicopter Helmet’s response to that
     allegation in its Answer: “Admitted.” Doc. 34 ¶ 10. Helicopter Helmet does not create a
     genuine issue of material fact by merely alleging something contrary to what was admitted
     almost eighteen months ago. This fact is properly deemed established.
23
     See Doc. 42 Ex. B.
24
     Doc. 42 ¶¶ 4-6; Doc. 47 ¶¶ 4-6. Doc 42 Ex. C; Ex. D.
25
     Doc. 42 ¶ 11; Doc. 47 ¶ 11.
26
     Doc. 42 ¶¶ 7-8. Once again, Helicopter Helmet displays unnecessary obstinance in responding
     to Gentex’s statement of material facts. Rather than simply admitting or denying these facts,
     as the rules require, Helicopter Helmet’s response is that the “docket entries and filings in the
     previous action speak for themselves.” Doc. 47 ¶ 6. Of course they do. But so do the docket
     entries and filings in this action. Gentex’s Amended Complaint alleges that “[a]nother point
     of contention in the [Trademark Lawsuit] related to safety alerts and accident prevention
     bulletins issued by the U.S. Department of the Interior . . . ” and that Helicopter Helmet “relied
     on the safety alerts and accident prevention bulletins in defense of Gentex’s claims and in
     support of its counterclaims.” Doc. 23 ¶ 14. Helicopter Helmet responded to that allegation in
     its Answer with the following: “Admitted.” Doc. 34 ¶ 14.
                                                 -6-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 7 of 22



        In June 2015, the parties entered into a settlement and release agreement (the

“Settlement Agreement”) wherein Helicopter Helmet released Gentex from “any

and all claims, demands, actions, causes of action, rights of action, suits liabilities,

expenses, and damages of every kind . . . in any way related to the Dispute.”27

This Court subsequently entered a consent decree (the “Consent Decree”), which

enjoined Helicopter Helmet from infringing on Gentex’s trademarks again.28 Then

in 2017, Helicopter Helmet filed two lawsuits against Gentex for antitrust

violations, unfair and deceptive trade practices, defamation, civil conspiracy, and

unjust enrichment (the “Antitrust Lawsuits”).29 Helicopter Helmet attached the

white papers and the safety alerts/accident prevention bulletins to both of the

complaints filed against Gentex and made multiple references to both sets of

documents in the Antitrust Lawsuits’ complaints, in support of their claims.30 The

Antitrust Lawsuits were both resolved by July 2019.31 One lawsuit was voluntarily

dismissed, and the other was dismissed by court order, and was affirmed on appeal

by the Third Circuit.32 Gentex claims that it incurred $60,417.25 in legal fees

defending against the Antitrust Lawsuits.33




27
     Doc. 42 Ex. H. The “Dispute” was defined as the Trademark Lawsuit and a related insurance
     coverage lawsuit.
28
     Doc. 42 ¶ 13; Doc. 47 ¶ 13.
29
     Doc. 42 ¶ 17; Doc. 47 ¶ 17.
30
     Doc. 42 ¶ 19; Doc. 47 ¶ 19.
31
     Doc. 42 ¶¶ 18, 20-21; Doc. 47 ¶¶ 18, 20-21.
32
     Id.
33
     Doc. 42 ¶ 22; Doc. 47 ¶ 22.
                                               -7-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 8 of 22



        C.      Analysis

        Gentex’s remaining claim alleges that Helicopter Helmet “breached its

obligations under the Settlement Agreement by filing” the Antitrust Lawsuits.34

Gentex seeks recovery for breach of contract.35 Under Pennsylvania law, “three

elements are necessary to plead a cause of action for breach of contract: (1) the

existence of a contract, including its essential terms; (2) a breach of the contract;

and (3) resultant damages.”36

               1.     The Settlement Agreement, and Not the Consent Decree, is
                      the Relevant Contract

        Helicopter Helmet does not dispute that the Settlement Agreement

constitutes a contract between the parties, nor could it plausibly do that. But

Helicopter Helmet misunderstands the basis of Gentex’s claim. Helicopter Helmet

believes that both the Settlement Agreement and the Consent Decree are “the basis

of Plaintiff’s lawsuit.” But a review of Count 1 of the Amended Complaint shows

that the Consent Decree plays no role in Gentex’s conception of Helicopter

Helmet’s breach of contract.37 Gentex’s briefs on summary judgment confirm the

same. The Consent Decree is not the relevant contract for purposes of assessing

the alleged breach. Instead, Gentex frames its claim solely through the Settlement



34
     Doc. 23 ¶ 38.
35
     Id. ¶¶ 35-39.
36
     Doe v. University of Sciences, 961 F.3d 203, 211 (3d Cir. 2020) (quoting Meyer, Darragh,
     Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C., 635 Pa. 427, 445
     (2016)) (cleaned up).
37
     Doc. 23 ¶¶ 35-39.
                                              -8-
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 9 of 22



Agreement.38 Helicopter Helmet’s repeated focus on the Consent Decree is

misplaced.

        Helicopter Helmet provides no facts or legal argument for why the Consent

Decree should be read as superseding or limiting the Settlement Agreement entered

into by the parties. Helicopter Helmet’s allegation that the Consent Decree

“specifically limited the [Settlement Agreement] to the claims arising out of the

events referred to in” the Trademark Lawsuit is wholly unsupported.39 In fact, the

only reference to the Settlement Agreement in the Consent Decree is this: “The

parties have entered into a Settlement Agreement and have stipulated and

consented to the entry of this Consent Decree.”40 That does not suggest in any

sense that the documents have a close connection or impact one another, or that the

Consent Decree limits the Settlement Agreement at all. Helicopter Helmet does

not identify another piece of the Consent Decree that suggests something to the

contrary.

        This is further reinforced by the fact that Settlement Agreement and Consent

Decree served very different purposes. The Settlement Agreement includes a

section entitled “Releases.” There, Helicopter Helmet agreed to release Gentex

from “any and all claims, demands, actions, causes of action . . . of every kind,

nature, and description whatsoever that [Helicopter Helmet] may now or hereafter


38
     Id.
39
     Doc. 47 ¶ 12.
40
     Id. at 3.
                                         -9-
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 10 of 22



have or acquire . . . whether known or unknown, and whether accrued or to accrue,

against [Gentex] with respect to or in any way related to the Dispute or the

Lawsuits.”41 This is an obvious release provision, purporting to outline exactly the

rights that Helicopter Helmet would waive. But Helicopter Helmet wants to focus

on language in the Consent Decree where the Court and parties acknowledged that

the “parties deny liability and wrongful conduct” but “desire[d] to settle any and all

claims, controversies, demands, actions, or causes of action they had, have, or may

have against each other arising out of the events referred to in the Second

Amended Complaint and/or Defendants’ Answer, Affirmative Defenses and

Counterclaims.”42 This language does not create any enforceable promise between

the parties. Helicopter Helmet cannot create a contract out of those words.

        Additionally, the Consent Decree and Settlement Agreement provide

separate recourses and penalties in the event of a violation of their distinct terms.

For example, the Consent Decree provides that a violation thereof would constitute

contempt of court and subject the violator to a judgment in favor of the other party,

an order compelling the violator to reimburse the other party for reasonable costs

and fees incurred in bringing the contempt motion, as well as other relief deemed

appropriate by the Court.43 On the other hand, the Settlement Agreement

constituted a contract between the parties, and it is axiomatic that the proper


41
     Doc. 42 Ex. H at 2.
42
     Doc. 42 Ex. I at 3.
43
     Id. at 6.
                                         - 10 -
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 11 of 22



recourse for a violation of a contractual agreement that causes damages is a claim

for breach of contract. Helicopter Helmet attempts to build a connection between

two documents that have little to say about one another, and this effort fails.

        And again, the texts themselves show how far afield Helicopter Helmet’s

interpretation is. The Settlement Agreement uses the operative verbs “release,

acquit, and []discharge,” to signify exactly what Helicopter Helmet agreed to do.44

On the other hand, the Consent Decree simply acknowledges that the parties

wished to “settle” certain claims.45 To the extent the Court should even consider

the Consent Decree, it is clear that this document does not create any obligation for

either party with regard to future lawsuits.

        In short, the Court evaluates Gentex’s breach of contract claim based on the

Settlement Agreement, because that is the contract which governs, and the contract

upon which Gentex based its complaint. Helicopter Helmet’s cursory arguments

otherwise provide no reason to find that the Consent Decree is a relevant contract

in this case.

                2.     Helicopter Helmet Breached the Settlement Agreement

        Helicopter Helmet’s argument on breach is also based on the incorrect view

that the Consent Decree is the relevant contract.46 Helicopter Helmet’s defense is


44
     Doc. 42 Ex. H at 2.
45
     Doc. 42 Ex. I at 3.
46
     Doc. 49 at 4 (“The Consent Decree agreed to by Gentex conclusively establishes that the
     Helicopter Helmet, LLC’s actions filed in Delaware and Florida were completely unrelated to
     the [Trademark Lawsuit.”).
                                               - 11 -
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 12 of 22



quite narrow: it claims that “the documents related to the 2012 trademark

infringement case have no bearing on a 2017 antitrust case.”47 Helicopter Helmet

further asserts that because the Antitrust Lawsuits included different causes of

action and parties from the Trademark Lawsuit, it would be “difficult to fathom”

how the Antitrust Lawsuits “arise” out of the Trademark Lawsuit.48

        First, Helicopter Helmet never explains why the inclusion of different parties

in the Antitrust Lawsuits means that they cannot be related to the Trademark

Lawsuit. This cursory allegation is insufficient to create a genuine dispute of

material fact.

        Likewise, Helicopter Helmet’s difficulty in perceiving some relation

between the lawsuits does not preclude summary judgment. And again, the

Settlement Agreement’s release provision never uses the term “arise” (or any

variant thereof) to limit the scope of the released claims; that language is only

found in the Consent Decree. Instead, in the Settlement Agreement, Helicopter

Helmet released any and all claims against Gentex, known or unknown at the time

of execution, that were “in any way related to” the Trademark Lawsuit.49 That is

the relevant language, and it is much broader than Helicopter Helmet seems to

acknowledge.




47
     Id. at 1.
48
     Id. at 4-5.
49
     Doc. 42 Ex. H at 2.
                                         - 12 -
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 13 of 22



        Courts evaluating the phrase “related to” have determined that it casts a wide

net. For example, in this Court’s ruling on the second motion to dismiss this

action, I noted a decision from the United States Supreme Court which recognized

that the term “in relation to” was “expansive” in both statutory and contractual

settings.50 As such, I noted that because Gentex alleged that Helicopter Helmet

threatened to bring the antitrust violations “as either additional counterclaims in the

[Trademark Lawsuit] or in a separate action,” that the claims might be related.51 In

the same vein, the Superior Court of Pennsylvania, in Front Street Dev. Assocs.,

L.P. v. Conestoga Bank, acknowledged that a release contained “language clearly

indicating an intent to bar claims even remotely arising out of or connected to”

certain documents at issue.52 Here, I find that the phrase “in any way related to”

operates similarly and requires the Court to construe the Settlement Agreement’s

release broadly.

        Gentex has established that the Antitrust Lawsuits are in some way related to

the Trademark Lawsuit. The record is clear that the white papers described above

were used by Helicopter Helmet in depositions and relied upon in discovery

motions during the Trademark Lawsuit. The safety alerts/accident prevention

bulletins were also relevant to the parties’ arguments. Discovery in the Trademark

Lawsuit revealed communications from Helicopter Helmet where it accused

50
     Travelers Indemnity Co. v. Bailey, 557 U.S. 137, 148 (2009).
51
     See Doc. 33.
52
     Front Street Dev. Assocs., L.P. v. Conestoga Bank, 161 A.3d 302, 311 (Pa. Super. 2017).
                                              - 13 -
      Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 14 of 22



Gentex of antitrust violations and threatened to pursue antitrust claims against

Gentex and its distributors. Then, when Helicopter Helmet actually filed the

Antitrust Lawsuits, it referenced and attached those same white papers and safety

alerts/accident prevention bulletins. They clearly played at least a supporting role

throughout the Trademark Lawsuit and the Antitrust Lawsuits and thus created a

factual relationship between the claims.

      Gentex has met its burden to show that the Antitrust Lawsuits and the

Trademark Lawsuit are in some way related to one another based on the factual

underpinnings of both litigations. The Antitrust Lawsuits involved a number of the

same documents, and it appears that antitrust claims were considered and that

Helicopter Helmet threatened to raise such causes of action during the Trademark

Lawsuit. That is enough to find that the Antitrust Lawsuits and the Trademark

Lawsuit are in some way related, all that is required under the broad terms of the

Settlement Agreement.

      Helicopter Helmet submits no evidence showing why there might be a

genuine issue of material fact on this question. It also provides no case law

contradicting Gentex’s interpretation or suggesting that a narrower view would be

appropriate. Its response is effectively an argument that because the claims were

different (antitrust and trademark), that the two claims cannot possibly be related,

even remotely. But Helicopter Helmet does nothing to explain away the facts

established by Gentex – other than offer conclusory allegations – and so cannot

                                        - 14 -
      Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 15 of 22



withstand summary judgment on this issue. Even if the Trademark Lawsuit and

the Antitrust Lawsuits were only tenuously related, that would be enough. Gentex

has sufficiently established a breach of the Settlement Agreement.

              3.   Gentex Has Established Recoverable Damages

      Having established the existence of a contract and a breach thereof, the

Court considers Gentex’s argument on damages. The question before the Court is

whether the costs Gentex incurred in the Antitrust Lawsuits are properly

characterized as consequential damages or simply as attorney’s fees in this breach

of contract litigation. If they are consequential damages, Gentex is allowed

recovery. If they are more accurately deemed attorney’s fees in this action, Gentex

must bear its own costs.

      Helicopter Helmet claims that Gentex’s measure of damages is not

recoverable. Pointing to a general proposition that a party may not seek attorney’s

fees in a breach of contract action, Helicopter Helmet asserts that Gentex is not

entitled to compensation for Helicopter Helmet’s breach of the Settlement

Agreement. This argument, while perhaps plausible on its face, fails upon closer

inspection.

      To be sure, the general rule in Pennsylvania is that parties bear their own

costs in breach of contract suits, colloquially known as the American Rule. For

example, in Haverstick v. The Erie Gas Co., decided more than one hundred and

fifty years ago, the Pennsylvania Supreme Court held that the plaintiff could not

                                        - 15 -
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 16 of 22



“recover damages for having to employ counsel” to bring a suit.53 One hundred

years later, that same court reiterated the principle that, in the breach of contract

context, compensation has “never been recoverable for trouble and expenses in

conducting a suit and establishing a right.”54 Normally, attorney’s fees cannot be

recovered in contract disputes without some statutory or contractual provision

specifically granting a right to such recovery.55

        That general rule, however, is inapplicable in this situation. Gentex does not

seek to recover the cost it incurred in conducting this lawsuit and establishing the

instant breach of contract. Instead, Gentex asserts that the cost it incurred in

defending against the Antitrust Lawsuits constitutes the measure of its damages

stemming from Helicopter Helmet’s breach of contract. In other words, Gentex

does not ask this Court to reimburse it for the expenses in this litigation. Rather,

Gentex wants the money it would take to place Gentex “as nearly as possible in the

same position it would have occupied had there been no breach.”56

        Helicopter Helmet’s point, however, requires more analysis. Neither party

provides much legal support for its argument. Few cases seem to have addressed

the question of how to characterize costs when a plaintiff seeks to recover damages




53
     Haverstick v. The Erie Gas Co., 29 Pa. 254 (1865).
54
     Corace v. Balint, 418 Pa. 262, 271 (1965).
55
     Id.
56
     Helpin v. Trustees of Univ. of Pa., 608 Pa. 45, 50 (2010).
                                                - 16 -
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 17 of 22



from another lawsuit, and most of the cases that do are procedurally

distinguishable.57

        The cases this Court has reviewed show that a plaintiff cannot recover

attorney’s fees from an underlying litigation where it was also the plaintiff in that

lawsuit. For example, in Caldwell v. Keystone Ins. Co., the plaintiff filed a lawsuit

to recover the “attorney’s fee incurred in collecting the verdict” in a previous

litigation.58 The plaintiff in Caldwell had also been the plaintiff in the case from

which he sought to recovery fees. That effort was rejected. Likewise, Lewis v.

Delp Family Powder Coatings, Inc. dealt with a plaintiff who sought to recover

attorney’s fees he incurred in prosecuting another lawsuit. There, that court found

that Lewis’s request was simply an “attempt to circumvent the American Rule.”59

And indeed, it was. Lewis had also been the plaintiff in another lawsuit and was

looking to recoup the cost of establishing his rights in that litigation. This is

clearly not permitted by Pennsylvania’s contract doctrines. Other similar cases

hold likewise.

        The only case that Helicopter Helmet cites for this argument is

distinguishable for the same reason.60 On the surface, this case seems closer to the

instant action, but it is actually more similar to the other cases discussed above.


57
     See, e.g., Caldwell v. Keystone Ins. Co., 212 Pa. Super. 379 (1968); Lewis v. Delp Family
     Powder Coatings, Inc., et al., 2011 WL 1230207 (W.D. Pa. Mar. 31, 2011).
58
     Caldwell, 212 Pa. Super. at 381.
59
     Lewis, 2011 WL 1230207 at *6.
60
     See Guadagnini v. LaGioia, 1996 WL 431830 (E.D. Pa. July 31, 1996).
                                           - 17 -
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 18 of 22



The plaintiffs in Guadagnini v. LaGioia had previously been sued for property

damage. So on the docket in that action, the Guadagninis would have been listed

as the defendants. At this point, their situation mirrors the one before this Court

now. But in that underlying litigation, the Guadagninis filed a counterclaim and a

crossclaim “to recover from a third-party damages” for harm caused to their

property.61 With regards to the claim for which they actually sought to recover

attorney’s fees in LaGioia, they were effectively sitting as the plaintiffs.

Therefore, that case is no more helpful in assessing the proper outcome in this

matter than the other cases discussed above. The court in LaGioia correctly

rejected the Guadagninis’ request for the attorney’s fees they incurred in

establishing their own claim.

        These outcomes were to be expected. All of those plaintiffs were seeking to

perform an end-run around the American Rule; had they requested attorney’s fees

in the underlying litigations, they would have certainly been denied, so they filed

another lawsuit and tried that avenue. Those efforts were properly rejected.

        But each the cases above is distinguishable from the matter at hand. First,

Gentex does not seek damages for having to bring the instant suit. And more

importantly, Gentex did not bring the suits during which it incurred the damages at

issue.62 Put differently, Gentex does not seek to recover the costs of prosecuting its


61
     Id. at *3.
62
     A review of the cases that have subsequently cited to Haverstick, Caldwell, and Lewis for those
     propositions confirms the odd posture of this litigation.
                                               - 18 -
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 19 of 22



own rights (the scenario in each of the cases above); rather, Gentex was hailed into

court in multiple forums, and was forced to defend itself. Gentex had few options

but to litigate the allegations and necessarily incurred costs for doing so (Gentex

could also have defaulted, an undesirable outcome for the company, of course, and

one that would have come with its own costs). The fact that Gentex won dismissal

of those lawsuits does not negate the fact that it had to spend money to avoid

liability.63 It just so happens that Gentex’s measure of damages equals its

attorney’s fees from the Antitrust Lawsuits.

        The Court considered a hypothetical question in reaching this conclusion: if

Gentex had been found liable in the Antitrust Lawsuits and been forced to pay

damages to Helicopter Helmet, would Gentex be able to recover those damages in

this litigation? The answer to that question may well be yes. Even if Gentex had

been found liable for antitrust violations, the very act of initiating those lawsuits

would put Helicopter Helmet in breach of the Settlement Agreement, and it

appears that any civil award would constitute Gentex’s damages. That would

similarly establish Gentex’s claim for breach of contract and entitle Gentex to the

damages therefrom.


63
     Though neither party discussed them, the Court acknowledges that there is at least one case
     from the Court of Common Pleas of Philadelphia County, and another from the Eastern District
     of Pennsylvania that approximately mirror the posture of this litigation. See Axcan
     Scandipharm, Inc. v. American Home Products, 2003 WL 21731124 (Pa. D. & C. July 22,
     2003); Precision Door. Co., Inc. v. Meridian Mut. Ins. Co., 353 F.Supp.2d 543 (E.D. Pa. 2005).
     But even the decision in Axcan was forced to rely on precedent from the Colorado state court
     system in order to reach its conclusion. Because that decision is not binding on me, and I find
     that another result is more appropriate, I decline to follow the path those cases chartered.
                                                 - 19 -
         Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 20 of 22



        The fact that Gentex’s counsel was able to minimize the cost to their client

by winning dismissal and avoiding liability should not erase the very real expenses

of litigation that were incurred. To hold otherwise would create an inequitable

outcome, where one party could breach the release clause in a settlement, file

wholly meritless lawsuits which would eventually be exposed as such, and the non-

breaching party could be left without some recourse or method to recover the costs

it suffered.64

        The rule in Pennsylvania has long been that compensation is not

“recoverable for trouble and expenses in conducting a suit and establishing a

right.”65 This decision is consistent with that rule; I repeat that the Court is not

compensating Gentex for the expenses it incurred in conducting this lawsuit and

establishing its breach of contract claim. Instead, the Court is making Gentex

whole for the cost of being forced to litigate claims that Helicopter Helmet brought

in breach of the Settlement Agreement.66 In this setting, it seems to make little

difference whether the damages stem from litigation costs or a civil fine. Either

way, they would constitute compensable damages. The fact that the damage to

Gentex came from costs it incurred in litigation appears to be a red herring.



64
     To be clear, the Court is not commenting on the merits of the Antitrust Lawsuits. It is simply
     explaining the possible results of such a ruling in future cases.
65
     Corace v. Balint, 418 Pa. 262, 271 (1965).
66
     See, e.g., Makenta v. University of Pennsylvania, 2002 WL 47836 (E.D. Pa. Jan. 11, 2002)
     (noting that the defendant’s counterclaim for breach of contract would allow it “to recover
     damages from [the plaintiff] stemming from [the plaintiff’s] alleged breach of the settlement
     agreement and release”).
                                                 - 20 -
        Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 21 of 22



        Having accepted Gentex’s argument that its costs from the Antitrust

Lawsuits are recoverable, I consider the evidence supporting the quantity of

damages. Gentex has submitted a Declaration from Heather M. Acker, the Chief

Financial Officer at Gentex.67 Her Declaration asserts that Gentex paid $60,417.25

in legal fees to counsel “in connection with defending Gentex against” the

Antitrust Lawsuits. I find that this is sufficient to establish the amount in damages

incurred by Gentex.

        Helicopter Helmet claims that pursuant to 26 U.S.C. § 7430, attorney’s fees

must be reasonable, and the services must have been necessary. That statute,

however, does not apply to this litigation. Instead, it concerns administrative or

court proceedings “brought by or against the United States in connection with the

determination, collection, or refund of any tax, interest, or penalty” under Title 26

of the United States Code.68 This provision entitles the prevailing party to

“reasonable administrative costs incurred in connection with such administrative

proceeding within the Internal Revenue Service” and “reasonable litigation costs

incurred in connection with such court proceeding.”69 This case is not brought by

or against the United States, and it is not brought in relation to any tax, interest, or

penalty under the Internal Revenue Code (Title 26). Therefore, Helicopter

Helmet’s argument, based on an inapplicable statute, fails.


67
     Doc. 42 Ex. N.
68
     26 U.S.C. § 7430(a).
69
     26 U.S.C. § 7430(a)(1); 26 U.S.C. § 7430 (a)(2).
                                              - 21 -
       Case 4:17-cv-01136-MWB Document 52 Filed 04/13/21 Page 22 of 22



       Helicopter Helmet does not contest that Gentex actually incurred $60,417.25

in legal fees, or that these costs otherwise constitute consequential damages.

Therefore, Gentex has established its damages and is entitled to summary

judgment in that amount.

III.   CONCLUSION

       Gentex has established its right to summary judgement on the breach of

contract claim. Helicopter Helmet has failed to show that Gentex is not entitled to

summary judgment based on the law and has failed to illustrate a genuine issue of

material fact that would require a jury determination. Therefore, I grant summary

judgment as to Count 1 of the Amended Complaint.

       An appropriate Order follows.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                        - 22 -
